IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CAROLE LOUISE KENDRICK,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5749

STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed May 19, 2015.

An appeal from the Circuit Court for Escambia County.
W. Joel Boles, Judge.

Nancy A. Daniels, Public Defender, and Mark Graham Hanson, Assistant Public
Defender, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      In September 1993, Carole Louise Kendrick was found not guilty by reason

of insanity of two counts of first degree murder and one count of attempted first

degree murder. She was then committed to the Florida State Hospital. In this
Court, Kendrick challenges the circuit court finding that she continues to meet the

criteria for involuntary commitment. We treat her appeal as a petition for writ of

certiorari. See Woods v. State, 969 So. 2d 408 (Fla. 1st DCA 2007).

      The issues raised in Kendrick’s petition are without merit, and because the

order continuing the involuntary commitment of Kendrick contains the necessary

findings as required by section 916.15, Florida Statutes, and because those findings

are supported by competent, substantial evidence of record, we deny the petition

on its merits.

      The petition for a writ of certiorari is DENIED.

THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.




                                         2